                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAYLOR RAMER,                                       Case No. 19-cv-04570-SK
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     COMMISSIONER OF SSA,                                Regarding Docket No. 18
                                  11                     Defendant.

                                  12           On January 10, 2020, the parties stipulated to an extension of time for Plaintiff to file her
Northern District of California
 United States District Court




                                  13   motion for summary judgment. (Dkt. 16.) The Court granted the extension, ordering that

                                  14   Plaintiff’s motion for summary judgement would be due no later than February 13, 2020, and

                                  15   indicating that the extension would be the only extension granted in this case. (Dkt. 17.) On

                                  16   February 17, 2020, four days after the extended due date for Plaintiff’s motion for summary

                                  17   judgment to be filed, Plaintiff’s counsel again moved the Court for an extension of the due date

                                  18   until February 20, 2020. (Dkt. 18.) The only excuse Plaintiff’s counsel gives is that “due to

                                  19   circumstances beyond her control, she was unable to timely file the summary judgment motion.”

                                  20   (Id.)

                                  21           The Court is aware that many attorneys in Social Security actions like the one at bar have
                                       overwhelmingly large caseloads. Nevertheless, Civil Local Rule 11-4(a)(1) requires attorneys
                                  22
                                       practicing in this Court to “comply with the standards of professional conduct required of
                                  23
                                       members of the State Bar of California.” According to California Rule of Professional Conduct
                                  24
                                       1.3, a lawyer shall not “fail to act with reasonable diligence in representing a client.” Reasonable
                                  25
                                       diligence means that the lawyer “does not neglect or disregard, or unduly delay a legal matter
                                  26
                                       entrusted to the lawyer.” (Id.) Further, the administration of justice by the Court and fairness to
                                  27
                                       the parties requires that the Court set and keep case schedules.
                                  28
                                   1          The Court FINDS that Plaintiff’s counsel has not acted with reasonable diligence in failing

                                   2   to either timely file Plaintiff’s motion for summary judgment OR timely request a second

                                   3   extension of time. The Court ISSUES AN ORDER TO SHOW CAUSE why sanctions in the

                                   4   amount of $200 should not be issued against Plaintiff’s counsel. Plaintiff’s response and motion

                                   5   for summary judgment shall be due no later than February 24, 2020.

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 18, 2020

                                   8                                                  ______________________________________
                                                                                      SALLIE KIM
                                   9                                                  United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
